DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on August 1st, 2018 (EP 18186912.4). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated August 1st, 2019, February 15th, 2021, and April 29th, 2021 are acknowledged 

Election/Restrictions
Applicant's election with traverse of the restriction between inventions I and II in the reply filed on December 1st, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a burden to the examiner to examine claims 13 and 14.  This is not found persuasive because of the reasons set forth in the requirement for restriction, namely that there would be a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 10 is objected to because of the following informalities:  the limitation “the thickness ds is in the range from 10 to 1500 µm” is repeated unnecessarily.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al. (US 2020/0209434 A1).
Regarding claim 1, Nakano teaches an optical layered composite, comprising: 
	a substrate having a front face, a back face, a thickness ds between the front face and the back face and a refractive index ns (See, e.g., Fig. 1 which shows substrate SU and TABLE 1 which gives the refractive index as 1.81); and 
	a coating applied to the front face, the coating comprising one or more coating layers (See, e.g., the combination of layers 1-8 in TABLE 1), wherein, for at least one wavelength λg in the range from 390 nm to 700 nm, the coating satisfies one of the following criterion: 
	nc < ns; or 
	nc > ns, and dc < k/(√n2c – n2s)*arctan(√(n2s-1)/(n2c-n2s));
	wherein nc is a mean refractive index of the coating layers, weighted by thickness, wherein dc is a total thickness of the coating, wherein thicknesses are determined in a direction perpendicular to the front face, and wherein k = λg/4π (See, e.g., TABLE 1 and given the data therein the mean refractive index of the coating layers, weighted by thickness, is approximately 1.69, thus nc < ns and this limitation is met accordingly also note that the refractive indices are taken at 550nm).
Regarding claim 2, Nakano teaches the device set forth above and further teaches wherein the coating comprises a group A of one or more coating layers having a refractive index of at least 1.7 and a group B of one or more coating layers having a refractive index below 1.7 (See, e.g., TABLE 1 which shows this to be the case, here group A corresponds to layers 2, 4, 6, 8 and group B corresponds to layers 1, 3, 5, 7 respectively).
Regarding claim 3, Nakano teaches the device set forth above and further teaches wherein the substrate has a refractive index of 1.6 or more (See, e.g., TABLE 1 which gives this value as 1.81).
Regarding claim 5, Nakano teaches the device set forth above and further teaches wherein the coating comprises a coating layer having a refractive index in the range from 1.70 to 2.60 (See, e.g., any of layers 2, 4, 6, 8 in TABLE 1).
Regarding claim 6, Nakano teaches the device set forth above and further teaches wherein the coating comprises a coating layer having a refractive index in the range from 1.37 to 1.60 (See, e.g., any of layers 1, 3, 5, 7 in TABLE 1).
Regarding claim 7, Nakano teaches the device set forth above and further teaches wherein the substrate is selected from glass, polymer, optoceramics or crystals (See, e.g., paragraph [0037] which says the substrate can be glass).
Regarding claim 8, Nakano teaches the device set forth above and further teaches a device for coupling light into or decoupling light out of the optical layered composite (See, e.g., Fig. 2 which shows an optical system coupled to the composite).
Regarding claim 9, Nakano teaches the device set forth above and further teaches wherein the optical layered composite is a wafer (Note that insofar as wafer is a broad term encompassing a thin base for components this limitation is met).
Regarding claim 11, Nakano teaches a device, comprising: 
	one or more layered composites (See, e.g., Fig. 1), the one or more layered composites comprising: 
	a substrate having a front face, a back face, a thickness ds between the front face and the back face and a refractive index ns (See, e.g., Fig. 1 which shows substrate SU and TABLE 1 which gives the refractive index as 1.81); and 
	a coating applied to the front face, the coating comprising one or more coating layers (See, e.g., the combination of layers 1-8 in TABLE 1), wherein, for at least one wavelength λg in the range from 390 nm to 700 nm, the coating satisfies one of the following criterion: 
	nc < ns; or 
	nc > ns, and dc < k/(√n2c – n2s)*arctan(√(n2s-1)/(n2c-n2s));
	wherein nc is a mean refractive index of the coating layers, weighted by thickness, wherein dc is a total thickness of the coating, wherein thicknesses are determined in a direction perpendicular to the front face, and wherein k = λg/4π (See, e.g., TABLE 1 and given the data therein the mean refractive index of the coating layers, weighted by thickness, is approximately 1.69, thus nc < ns and this limitation is met accordingly also note that the refractive indices are taken at 550nm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2020/0209434 A1).
Regarding claim 4, Nakano teaches the device set forth above but lacks an explicit disclosure wherein at least one of the following is satisfied: the thickness ds is in the range from 10 to 1500 µm; a radius of curvature is greater than 600 mm; an in-plane optical loss measured perpendicular to the front face is at most 20%; a surface roughness of the substrate is less than 5 nm; a surface roughness of the coating is less than 5 nm; a total thickness variation is less than 5 µm; a maximum local thickness variation over 75% of the front face is less than 5 µm; a warp is less than 350 µm; or a bow is less than 300 µm.
	However, at least the thickness of the substrate corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the thickness of the substrate directly impacts the compactness of the device and the stability of the layers patterned upon it. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the substrate to be within the claimed range for the purpose optimizing stability and compactness in the device.
Regarding claim 10, Nakano teaches the device set forth above but lacks an explicit disclosure wherein at least one of the following is satisfied: the front face has a surface area in the range from 0.010 to 0.500 m2; the thickness ds is in the range from 10 to 1500 µm; the thickness ds is in the range from 10 to 1500 µm; a radius of curvature is greater than 600 mm; an in-plane optical loss measured perpendicular to the front face is at most 20%; a surface roughness of the substrate is less than 5 nm; a surface roughness of the coating is less than 5 nm; a total thickness variation is less than 5 µm; a maximum local thickness variation over 75% of the front face is less than 5 µm; a warp is less than 350 µm; a bow is less than 300 µm; or a circular shape.
	However, at least the thickness of the substrate corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the thickness of the substrate directly impacts the compactness of the device and the stability of the layers patterned upon it. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the substrate to be within the claimed range for the purpose optimizing stability and compactness in the device.
Regarding claim 12, Nakano teaches the device set forth above and further teaches wherein the one or more layered composites comprises a grouping of x layered, x being an integer of at least 2, wherein the x layered composites are arranged in a stack, their front faces being parallel and oriented in a same direction and a spacer region is present between each pairing of front face with adjacent back face (See, e.g., Fig. 1 and TABLE 1 and note that here the grouping of x layered corresponds to layers 2, 4, 6, 8 in TABLE 1, with the spacer regions corresponding to layers 1, 3, 5, 7 in TABLE 1 respectively). Nakano lacks an explicit disclosure wherein the spacer regions are made of a material having a refractive index below 1.3.
	However, the refractive index of the spacer regions corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the refractive index of the spacer regions directly impacts the optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refractive indices of the spacer layers to be within the claimed range for the purpose optimizing the optical transmission of the device.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872